Case 1:19-cr-00716-DLC Document 112 Filed 06/08/20 Page 1 of 3
                                                                Three Bryant Park
                                                                1095 Avenue of the Americas
                                                                New York, NY 10036-6797
                                                                +1 212 698 3500 Main
                                                                +1 212 698 3599 Fax
                                                                www.dechert.com


                                                                JONATHAN R. STREETER

                                                                jonathan.streeter@dechert.com
                                                                +1 212 698 3826 Direct
                                                                +1 212 314 0049 Fax
 June 8, 2020


 VIA ECF AND EMAIL

 Hon. Denise Cote
 United States District Court
 Southern District of New York
 500 Pearl Street, Room 1910
 New York, NY 10007

 Re: United States v. Telemaque Lavidas, S1 19-cr-716

 Dear Judge Cote:

 Telemaque Lavidas respectfully submits this letter application in connection with the order
 entered in this matter on June 5, 2020. Mr. Lavidas respectfully requests that his sentencing date
 not be adjourned from June 22, 2020, to July 23, 2020.

 Mr. Lavidas has been in custody first at the Metropolitan Correctional Center and then at the
 Metropolitan Detention Center (“MDC”) for almost eight months since his arrest on October 18,
 2019. His sentencing was originally scheduled for April 17, 2020. On March 23, 2020, Your
 Honor adjourned that sentencing to June 22, 2020, and gave the parties until March 27, 2020 to
 object to that first adjournment. Mr. Lavidas did not object at that time, recognizing that an in
 person sentencing on April 17, 2020 would be impossible in light of the spread of COVID-19,
 and that videoconference sentencings were not even contemplated by the law until after the
 passage of the CARES Act (which coincidentally was signed into law later that day).

 On April 1, 2020, the MDC where Mr. Lavidas is detained and other BOP facilities went on
 complete lockdown due to the spread of COVID-19. Federal Bureau of Prisons, “Memorandum
 for Inmate Families and Friends,” April 21, 2020, attached hereto as Exhibit A. During that
 lockdown, inmates were confined to their cells and only allowed to leave their cells three days a
 week, first for 15 minutes per day, and eventually for up to 1 hour per day, in order to shower, do
 laundry, and possibly place a brief phone call to a family member. In other words, inmates were
 permitted out of their cells for between 45 minutes and 3 hours per week. This lockdown
 continued for 52 days until May 21, 2020, when it was eased to some degree. When it was eased,
 inmates were allowed out of their cells for 3 hours per day, five days per week, but returned to
 complete lockdown on weekends. Then, on June 1, 2020, an even more severe lockdown was




 17266709.3.LITIGATION
Case 1:19-cr-00716-DLC Document 112 Filed 06/08/20 Page 2 of 3

                                                                 June 8, 2020
                                                                 Page 2




 resumed in response to public demonstrations related to the death of George Floyd.1 On June 3,
 2020, an inmate at MDC died after being peppered sprayed when he became unruly in response
 to that resumed lockdown.2 As of the submission of this letter, all inmates at the MDC remain on
 lockdown, with even less time out of their cells than during the 52 day period discussed above. In
 addition, on March 13, 2020, approximately three months ago, all in person visitation by family
 or counsel to inmates was terminated (see Ex. A), and there is no date in the foreseeable future
 when such visitations will resume.

 We respectfully request that sentencing go forward on June 22, 2020. While Mr. Lavidas
 understands the importance of protecting the health and safety of both inmates and correctional
 staff, these restrictions are incredibly difficult for inmates to endure, and are significantly more
 onerous inside high security holding facilities such as the MDC. Sentencing Mr. Lavidas at the
 end of June would alleviate these harsh conditions if the Court were to grant Mr. Lavidas’s
 request submitted today in his sentencing memorandum for time served (more than 8 months as
 of June 22, 2020) plus some period of home confinement, or, in the alternative, those conditions
 will at least be alleviated somewhat if he were designated and transferred to a lower security BOP
 facility at the discretion of BOP. The BOP is currently designating prisoners after sentencings,
 and it has announced that it currently intends to resume transferring inmates to those facilities
 after June 30, 2020.3

 For these reasons, further delay in Mr. Lavidas’s sentence would result in “serious harm to the
 interests of justice.” See Section 15002(b)(2) of the Coronavirus Aid, Relief, and Economic
 Security Act (“CARES Act”). New York City began phase one of its re-opening procedure
 today, June 8, 2020. It may be possible for the sentencing to go forward in person in late June. If
 it cannot, Mr. Lavidas consents to it proceeding by videoconference because further delay would
 impose significant hardship on him. Over the last several weeks, many courts, including in the

 1
  Buble, Courtney, Federal Bureau of Prisons Goes Into National Lockdown Over Protests,
 Government Executive, available at https://www.govexec.com/management/2020/06/federal-
 bureau-prisons-goes-national-lockdown-over-protests/165820/
 2
  Tamar Lapin and Ben Feuerherd, Inmate at Brooklyn federal lockup died after guards pepper-
 spray him. New York Post (June 3, 2020), available at https://nypost.com/2020/06/03/inmate-at-
 brooklyn-mdc-dies-after-guards-pepper-spray-him/
 3
   Federal Bureau of Prisons, “COVID-19 Action Plan: Phase Seven” (last updated May 20, 2020),
 available at https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp (BOP
 “COVID-19 Action Plan,” including restriction on inmate movement, “will remain in place
 through June 30, 2020”).




 17266709.3.LITIGATION
Case 1:19-cr-00716-DLC Document 112 Filed 06/08/20 Page 3 of 3

                                                                 June 8, 2020
                                                                 Page 3




 Southern District of New York, have regularly conducted sentencings by videoconference or
 telephonically when, as here, the defendants consented to that procedure. See, e.g., U.S. v.
 DiMarco, 18-cr-863 (S.D.N.Y., May 29, 2020) (Caproni, J.); U.S. v. Olivieri, 18-cr-316
 (S.D.N.Y., May 28, 2020) (Crotty, J.); United States v. Joseph, 15-cr-95 (S.D.N.Y., April 22,
 2020) (Nathan, J.) [Dkt. 2827]; United States v. Reichert, 11-cr-1056 (S.D.N.Y., April 3, 2020)
 (Cote, J.) [Dkt. 71].

 Indeed, in the Bryan Cohen insider trading case, Judge Pauley recently ruled, over the objection
 of the government, that delay in sentencing would result in serious harm to the interests of justice
 under the CARES Act, even though Mr. Cohen was not detained. Judge Pauley is holding a
 videoconference sentencing of Mr. Cohen tomorrow. In ruling that delay in sentencing would
 seriously harm the interests of justice, Judge Pauley held:

         In the case at hand, Cohen has been on home confinement for seven months. He does not
         know when his sentence will be or even when this Court can conduct an in-person
         sentencing. Contrary to the Government’s assertion, this uncertainty can impair the
         interests of justice… By authorizing judges to conduct sentencings via videoconference,
         the CARES Act recognizes the importance of judicial proceedings moving forward in a
         time of great uncertainty.”

 U.S. v. Cohen, 19-cr-741 (S.D.N.Y., May 19, 2020) [Dkt. 41] Memo. and Order at 4-5 (emphasis
 added). Those same concerns apply to Mr. Lavidas. But they are greatly magnified by the fact
 that he has been detained for eight months and, for more than two months, has been on lockdown,
 confined to his cell, at the MDC.

 Accordingly, we request that his sentencing be scheduled to occur either in person or by
 videoconference on June 22, 2020.


 Respectfully submitted,


 ________s/_______
 Jonathan R. Streeter

 cc: AUSAs Richard Cooper and Daniel Tracer




 17266709.3.LITIGATION
